The opinion of the court was delivered, May 20th 1868, by
Agnew, J.
Perhaps there is no more pitiable object than a very old man, broken by the weight of years, crushed by his last and greatest sorrow, and standing alone in the world without a hand to help. Too enfeebled in mind and body to be watchful or to penetrate the probabilities of his situation and the designs of others, he is ready to cast himself into the arms of those who approach him with a view to benefit themselves by the property he has. When such a man makes a bargain with an unsuitable or an insolvent man, and puts all into his hands to secure that assistance and support he so much' needs, I would as a chancellor take hold of the slightest circumstance to rescind and avoid his deed. But in this case every material averment in the bill is denied in the answer, and the findings of the master are against the plaintiff upon all the points except the poverty of George Smith. We have the case then of a man of competent understanding, uninfluenced by false and foolish confidence, and not entrapped by artifice or trick, conveying his property to the wife of a poor man, and taking his agreement providing for his own maintenance for life, and that the latter shall not sell or dispose of the property so long as the former shall live ; an agreement remaining unbroken in all its parts, and sustained by an offer of continuing performance made in the answer. It does not seem possible to construct a sufficient ground of rescission out of these facts. Latent suspicions will arise that the master has been misled by a fair surface, and drawn his conclusions accordingly; and yet we are not in a position to know this, while the failure of the plaintiff to furnish evidence leaves the report untarnished by a breath. In such a case it is the duty of the master to probe the matter well, and leave nothing without its effect which tends to undo a bargain so wanting in wisdom as this. But we cannot help the misfortune, if the case has not had the advantage of evidence which might have been adduced to enable us to reach a conclusion favorable to the plaintiff’s prayer.
Decree affirmed, with costs.